COURT
OF APPEALS
SECOND DISTRICT OF
TEXAS
FORT
WORTH
 
NO. 02-10-00205-CV 
 



In re Petrohawk Energy
  Corporation, Petrohawk Properties, LP, One TEC, LLC, and Floyd C. Wilson


 


RELATORS
 




 



------------
 
ORIGINAL PROCEEDING
------------
MEMORANDUM OPINION[1]
                                                       ------------
The
court has considered relators’ petition for writ of mandamus and is of the
opinion that relief should be denied. 
Accordingly, relators’ petition for writ of mandamus is denied.
Relators
shall pay all costs of this original proceeding, for which let execution issue.
PER CURIAM
 
 
PANEL: 
MCCOY, DAUPHINOT, and WALKER, JJ.
 
DELIVERED: 
July 9, 2010




    [1]See
Tex. R. App. P. 47.4, 52.8(d).